Citation Nr: 0922869	
Decision Date: 06/17/09    Archive Date: 06/23/09

DOCKET NO.  00-07 007A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for residuals of 
perirectal abscesses.

2.  Entitlement to service connection for bronchitis.

3.  Entitlement to service connection for gastrointestinal 
reflux disease (GERD), claimed as chest pain.

4.  Entitlement to an initial compensable evaluation for 
residuals of a fractured nasal bone.

5.  Entitlement to an initial compensable evaluation for 
hidradenitis suppurativa.

6.  Entitlement to an initial evaluation in excess of 10 
percent for migraine headaches.

7.  Entitlement to an initial evaluation in excess of 10 
percent for hypertension.

8.  Entitlement to an initial increased rating for 
degenerative joint disease of the right knee, currently rated 
at 10 percent.

9.  Entitlement to an initial increased rating for 
degenerative joint disease of the left knee, currently rated 
at 20 percent.

10.  Entitlement to an initial evaluation in excess of 10 
percent for a cervical spine disability.

11.  Entitlement to an initial increased rating for 
degenerative disc disease of the lumbar spine, currently 
rated at 10 percent.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Maureen A. Young, Counsel


INTRODUCTION

The Veteran served on active duty from November 1976 to 
November 1998, when she retired.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 1999 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO).  In the September 1999 rating decision, 
inter alia, the RO granted service connection for 
degenerative joint disease of the knees and assigned a 10 
percent disability evaluation effective from December 1, 
1998.  In a subsequent rating action the knees were assigned 
separate evaluations of 10 percent effective December 1, 
1998.  In April 2004 the RO increased the evaluation for the 
left knee disability to 20 percent, effective from April 14, 
2003.  In addition in September 1999 the RO assigned a non- 
compensable evaluation for chronic mechanical low back pain 
effective from December 1, 1998.  In a subsequent rating 
action a 10 percent evaluation was assigned for degenerative 
disc disease of the lumbar spine (previously claimed as 
chronic mechanical low back pain), effective from February 
14, 2000.  As these increases were not full grants of the 
benefits sought on appeal, the appeal of these issues remain 
before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993) 
(where a claimant has filed a notice of disagreement (NOD) as 
to an RO decision assigning a particular rating, a subsequent 
RO decision assigning a higher rating, but less than the 
maximum available benefit, does not abrogate the pending 
appeal).  

This case was previously developed on the matter of service 
connection for residuals of a left foot injury.  In an August 
2008 rating decision service connection was granted for 
degenerative joint disease of the left first metatarsal 
cuneiform joint, claimed as residual of a left foot injury 
and assigned a 10 percent disability evaluation.  This was a 
full grant of the benefit sought on appeal and the matter is 
no longer before the Board.  

In April 2000, the Veteran testified before a Hearing Officer 
at the RO.  A copy of the hearing transcript is associated 
with the claims folder and has been reviewed.  
This case was previously remanded by the Board in April 2001.

The issue of entitlement to an initial compensable evaluation 
for hidradenitis suppurativa is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.
FINDINGS OF FACT

1.  The Veteran does not have chronic residuals of perirectal 
abscesses related to service.  

2.  The Veteran does not have chronic residuals of bronchitis 
related to service.  

3.  GERD had its onset during the Veteran's military service.

4.  The residuals of a fractured nasal bone are not 
manifested by a 50 percent obstruction of the nasal passages 
on both sides or complete obstruction on one side. 

5.  The weight of the competent, credible evidence does not 
reflect that migraine headaches are manifested by 
characteristic of prostrating attacks averaging more than one 
in two months over the last several months.

6.  Hypertension has not been manifested by blood pressure 
readings of diastolic pressure that are predominantly 110 or 
more with definite symptoms or by systolic pressure that are 
predominantly 200 or more.

7.  Degenerative joint disease of the right knee is exhibited 
by pain and minimal limitation of motion.

8.  For the period from December 1, 1998 to April 13, 2003, 
x-ray findings show degenerative joint disease of the left 
knee with full range of motion as shown on examination.

9.  For the period on and after April 14, 2003 degenerative 
joint disease of the left knee is manifested by pain and less 
than severe limitation of motion.

10.  Cervical spine disability is manifested by slight 
limitation with forward flexion greater than 30 degrees or 
combined range of motion greater than 170 degrees.

11.  For the period from December 1, 1998 the Veteran had low 
back impairment with characteristic pain on motion and mild 
symptoms.  


CONCLUSIONS OF LAW

1.  Service connection for residuals of perirectal abscesses 
is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303 
(2008).  

2.  Bronchitis was not incurred or aggravated in active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303 (2008).

3.  GERD was incurred in active service. 38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.303 (2008).

4.  The criteria for an initial compensable evaluation for 
residuals of a fractured nasal bone have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 4.97, Diagnostic Code 6502 (2008).

5.  The criteria for an initial evaluation in excess of 10 
percent for migraine headaches have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. § 4.124a, Diagnostic Code 8100 (2008).

6.  The criteria for an evaluation in excess of 10 percent 
for hypertension have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 
4.119, Diagnostic Code 7101 (2008).

7.  The criteria for an initial evaluation in excess of 10 
percent for degenerative joint disease of the right knee have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5010, (2008).

8.  For the period from December 1, 1998 to April 13, 2003, 
the criteria for an initial evaluation in excess of 10 
percent for degenerative joint disease of the left knee have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. § 4.71a, Diagnostic Code 5010 
(2008).

9.  For the period from April 14, 2003, the criteria for an 
evaluation in excess of 20 percent for degenerative joint 
disease of the left knee have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 
4.71a, Diagnostic Code 5010 (2008).

10.  The criteria for a disability evaluation in excess of 10 
percent for a cervical spine disability are not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Code 5290 (effective prior to Sept. 26, 
2003); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, DC 5237 
(effective since Sept. 26, 2003).

11.  Affording the Veteran the benefit of the doubt, the 
criteria for an initial evaluation of 10 percent, but no 
higher, for chronic mechanical low back pain (currently 
degenerative disc disease of the lumbar spine) have been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, Diagnostic 
Code 5295 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

In correspondence dated in March 2003, August 2003, September 
2007, December 2007 and April 2008, the RO satisfied its duty 
to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 
& Supp. 2009) and 38 C.F.R. § 3.159(b) (2008).  Specifically, 
the RO notified the Veteran of: information and evidence 
necessary to substantiate her claims; information and 
evidence that VA would seek to provide; and information and 
evidence that the Veteran was expected to provide.  In the 
September and December 2007 correspondence, the RO also 
notified the Veteran of the process by which initial 
disability ratings and effective dates are established.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In this case, the Veteran has also appealed for higher 
initial disability ratings assigned following the grant of 
service connection.  Hence, the Board has characterized such 
issues in accordance with the decision in Fenderson v. West, 
12 Vet. App. 119, 126 (1999) (appeals from original awards 
are not to be construed as claims for increased ratings), 
which requires consideration of the evidence since the 
effective date of the grant of service connection.  As 
Fenderson held that a claim for an initial disability rating 
is distinct from a claim for increased rating, therefore the 
requirements of Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), are not applicable to the present claims.  
Notwithstanding this, the Veteran received notice compliant 
with the decision in Vazquez-Flores, Id. in April 2008.

In addition, although fully satisfactory notice was delivered 
after the Veteran's claims were adjudicated, the RO 
subsequently readjudicated the claims based on all the 
evidence in August 2008.  The Veteran was able to participate 
effectively in the processing of her claims.  There is no 
indication in the record or reason to believe that the 
ultimate decision of the originating agency on the merits of 
the claims would have been different had complete VCAA notice 
been provided at an earlier time.  

VA has done everything reasonably possible to assist the 
Veteran with respect to her claims for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002 & Supp. 2009) and 38 
C.F.R. § 3.159(c) (2008).  All identified and available 
treatment records have been secured.  The Veteran has been 
medically evaluated in conjunction with her claims.  The 
duties to notify and assist have been met.

II.  Service Connection Claims

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  If a condition noted during service is not 
determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 
7104(a). When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the United Stated Court of Appeals 
for Veterans Claims (Court) stated that "a Veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the evidence must preponderate against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, supra. at 54.

A.  Residuals of Excision of Perirectal Abscesses

Service medical records show that the Veteran was treated in 
service for perirectal abscesses in January 1977 and June 
1978, with no evidence of recurrence.   On her retirement 
examination report dated May 1999 a history of perirectal 
abscess was noted.  There were no objective findings.  
Subsequent to the retirement examination the Veteran was 
treated at an Army hospital.  Outpatient treatment reports 
from the Army hospital are negative for a diagnosis or 
findings of perirectal abscesses.

The Veteran had a VA general medical examination in May 1999.  
At that time she reported that during basic training she 
developed a sore and tender nodule that was swollen in the 
area of her inner left buttocks that existed about two weeks.  
It was diagnosed as perirectal abscess.  She had an immediate 
status post incision and drainage of the abscess which 
required four days hospitalization.  She stated that although 
she healed well she had recurrence several times, which again 
required status post incision and drainage procedures each 
time.  Objective examination revealed a normal rectum with no 
masses, tenderness or recurrence of abscesses.  The diagnosis 
was perirectal abscess with status post incision and drainage 
procedure with normal examination; no residual effects.  

In addition VA Medical Center (MC) outpatient treatment 
reports are negative for any residuals of perirectal 
abscesses.  VA compensation and pension examination report of 
April 2003 also reveal no evidence of abscess.  At that time 
the examiner concluded with a diagnosis of history of 
perirectal abscess well healed with no residuals effects.  At 
VA examination in December 2007, the Veteran informed the 
examiner that she had anal itching on a daily basis, 
diarrhea, inclusive of loose stools at least twice every 
three months.  She also complained of pain and swelling with 
pain at least once a day in the area of the scar, and 
swelling in the perirectal region at least two times a week.  
Objective findings of the skin on examination, however, were 
negative for cysts or abscesses.  The diagnosis was a history 
of perirectal abscess, not  disabling.  The examiner further 
opined that the physical examination was totally 
unremarkable.  There was no evidence to suggest that the 
prior perirectal abscess had become a chronic problem.  Thus, 
it was concluded that it was less likely than not that the 
residuals from the perirectal abscesses were aggravated 
during the Veteran's period of active military service.

Disability which began in service or was caused by some event 
in service must be considered chronic before service 
connection can be granted.  See 38 C.F.R. § 3.303(b).  
Although there is a record of treatment in service for, 
incision/drainage of perirectal abscesses, no permanent 
residual or chronic disability subject to service connection 
is shown by the service medical records or demonstrated by 
evidence following service, and there is no current evidence 
that the claimed disorder currently exists.  Nor does the 
evidence reflect that any scar is symptomatic.  In the 
absence of medical evidence of a current disability service 
connection is not warranted and the Veteran's claim for 
service connection for residuals of perirectal abscesses must 
be denied.  See Hickson, supra. 

B.	Bronchitis

Service medical records reveal the Veteran had one episode of 
bronchitis during her period of active duty service.  
Clinical reports from the Army hospital after retirement from 
service are negative for treatment for chronic bronchitis.  
In addition, in post-service VA outpatient treatment reports 
there are negative findings of chronic bronchitis.  VA 
compensation and pension examination in April 2003 revealed 
the Veteran had good bilateral breath sounds and good airway 
entry with no rales, ronchi or wheezes.  The examiner noted 
history of bronchitis/asthma with no clinical diagnosis of 
asthma per a review of the record.

The most recent VA examination in December 2007 revealed the 
Veteran with mild reduced forced vital capacity.  The 
examiner concluded that the Veteran's claimed disorder was 
not disabling.  He noted that she had a history of one 
episode of bronchitis during military service.  Pulmonary 
function tests and chest x-ray were negative and did not 
reveal any evidence of reactive airway disease to suggest 
chronic bronchitis.  The examiner further opined that the 
Veteran's problems with bronchitis are less likely as not a 
current disability that was aggravated or incurred during 
active duty service.  As the evidence of record does not 
support a finding that chronic bronchitis was either incurred 
in or aggravated by service, the claim for service connection 
for the disorder must be denied.  See Pond, supra; see also 
Hickson, supra.

The Board notes that the Veteran is competent to describe 
symptomatology related to her perirectal abscess and 
bronchitis.  See Layno v. Brown, 6 Vet. App. 465, 467-69 
(1994); 38 C.F.R. § 3.159(a)(2).  However, as a lay person, 
she is not competent to diagnose any medical disability or 
render an opinion as to the cause or etiology of any current 
disability (i.e., that her current disorders are related to 
her active military service) because she has not been shown 
to have the requisite medical expertise.  See Routen v. 
Brown, 10 Vet. App. 183, 186 (1997); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

In sum, the medical evidence does not demonstrate that the 
Veteran's has chronic disorders of residuals of perirectal 
abscess and/or, bronchitis related to her periods of active 
service.  The Board must therefore conclude that the 
preponderance of the evidence is against the Veteran's claims 
for service connection, and the benefit-of-the-doubt standard 
of proof does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; see also Gilbert, supra.

C.  GERD, claimed as chest pain

Subsequent to the September 1999 rating decision, which 
denied service connection for chest pain, the Veteran 
asserted that her chest pain was due to GERD, which she 
contends was diagnosed in service.  

Service medical records show that the Veteran was seen for 
"atypical" chest pain.  The examiner at that time noted 
GERD vs. peptic ulcer disease.  

On VA examination in May 1999, diagnoses included GERD.  
Outpatient treatment records from the Army hospital and VAMC 
show a diagnosis of GERD.  In the April 2003 VA examination 
the diagnosis rendered was atypical chest pain most likely 
related to GERD.  

VA examination in December 2007, diagnoses included GERD.  
The examiner doubted that it was related to service.  
However, the Veteran has consistently complained of reflux 
and GERD has been diagnosed in service and following active 
duty.  Resolving all doubt in her favor, service connection 
for GERD is warranted

III.  Increased Evaluation Claims

Disability evaluations are determined by comparing a 
Veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2008).  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7 (2008).  

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10 (2008).  It is 
also necessary to evaluate the disability from the point of 
view of the Veteran working or seeking work and to resolve 
any reasonable doubt regarding the extent of the disability 
in the Veteran's favor.  38 C.F.R. §§ 4.2, 4.3 (2008).  If  
there is a question as to which evaluation to apply to the 
Veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).  

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability there from, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2008).

Where the question for consideration is propriety of the 
initial evaluation assigned, evaluation of the medical 
evidence since the grant of service connection and 
consideration of the appropriateness of "staged rating" is  
required.  Fenderson supra..  Consideration will be given to 
the possibility of separate ratings for separate periods of 
time based on the facts found.  See also Hart v. Mansfield, 
21 Vet. App. 505, 509-510 (2007).  

A.  Residuals of a Fractured Nasal Bone

The Veteran sustained a fracture of her nasal bone in service 
when someone's head hit her nose while playing basketball.  
Service connection was granted and assigned a zero percent 
disability rating.  She contends that she is entitled to a 
compensable rating.

The Veteran's residuals of a fractured nasal bone is 
currently rated as noncompensable under 38 C.F.R. § 4.97, 
Diagnostic Code 6502. Diagnostic Code 6502 provides that a 10 
percent evaluation will be assigned for traumatic deviation 
of the nasal septum with 50-percent obstruction of the nasal 
passage on both sides or complete obstruction on one side.

Service medical records confirm a nasal bone fracture, 
however, evidence of record since the Veteran's discharge 
from active duty does not support a higher evaluation.  The 
Veteran testified at her personal hearing that on one side, 
her nostril was not really clear when she breathed in and 
out, but the other side was basically clear.  Hearing 
Transcript (Tr.), p. 12.  

VA examination report in December 2007 revealed tenderness 
over the bridge of the nose.  Nares were widely patent.  X-
rays of the nasal bone revealed negative views of the nasal 
bone and no evidence of nasal septal deviation.  The examiner 
concluded that a history of fracture of a nasal bone with 
negative x-ray findings and no evidence of nasal septal 
deviation was not disabling.

The Board finds that the record is negative for any objective 
evidence of deviation of the nasal septum with 50-percent 
obstruction of the nasal passage on both sides or complete 
obstruction of the nasal passage one side so as to allow for 
a compensable evaluation under Diagnostic Code 6502.  A non-
compensable evaluation is granted unless one nasal passage is 
completely obstructed, or both passages are half obstructed.  
Therefore, the claim for a compensable rating for residuals 
of a fractured nasal bone must be denied. 

The Board has considered whether an initial compensable 
evaluation is warranted under any other diagnostic code 
related to diseases of the nose and find that the medical 
evidence does not show that the Veteran has loss part of or 
has scars of the nose, exposing both nasal passages or loss 
of part of one ala or other obvious disfigurement, which 
would be required under Diagnostic Code 6504.  Nor does the 
evidence support findings of sinusitis to require a 
compensable evaluation under Diagnostic Codes 6510 through 
6514.  Thus, the Board finds that there are no other rating 
criteria for which rating by analogy would be appropriate or 
beneficial to this Veteran.  Thus, the potential application 
of other various provisions of Title 38 of the Code of 
Federal Regulations has been considered, whether or not they 
were raised by the Veteran, as required by the holding of the 
Court in Schafrath v. Derwinski, 589, 593 (1991).  

In reaching the above conclusion, the Board has not 
overlooked the Veteran's assertions regarding having 
difficulty breathing through her nose due to her nasal 
fracture.  Moreover, the Board recognizes that the Veteran is 
competent to report on what she sees and feels, including the 
fact that she has difficulty breathing through her nose.  See 
Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  The 
Board must find, however, that evaluating the severity of the 
Veteran's service-connected disability under Diagnostic Code 
6502 requires medical expertise and the Veteran has not 
demonstrated any such expertise.  See Woehlaert v. Nicholson, 
21 Vet. App. 456 (2007).  Therefore, the Board finds that her 
contentions are not competent evidence as to the current 
severity of her disability and a compensable evaluation is 
denied.

In conclusion, the benefit of the doubt is to be resolved in 
the claimant's favor in cases where there is an approximate 
balance of positive and negative evidence in regard to a 
material issue.  However, the Board finds that the 
preponderance of the evidence is against the claim and an 
assignment of an initial compensable disability rating for 
residuals of a fractured nasal bone is not warranted.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert, 
supra. 

B.  Migraine Headaches

At her April 2000 personal hearing the Veteran testified that 
she has had migraine headaches, which she treats with an ice 
pack, turn out lights, lie down and turn everything off and 
try to relax.  If they are not controlled that way, she will 
then seek medical treatment.  She indicated that it could 
take up to an hour for the migraine to subside.  She stated 
that she was having one migraine every month and at one time 
there was vomiting with it, but the vomiting stopped.  She 
stated that she has taken Excedrin, Tylenol and Motrin and 
lie back and to try to relax to relieve the symptoms.  Tr., 
p. 11.

Migraine will be rated as 50 percent disabling with very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  It will be 
rated as 30 percent disabling with characteristic prostrating 
attacks occurring on an average once a month over last 
several months.  It will be rated as 10 percent disabling 
with characteristic prostrating attacks averaging one in 2 
months over last several months.  38 C.F.R. § 4.124(a), Code 
8100 (2008).

Army hospital and VA outpatient treatment reports are 
negative for current treatment for migraine headaches.  The 
report of the April 2003 VA examination concluded a diagnosis 
of migraine headaches that were well controlled with 
medication.  

The report of the December 2007 VA compensation and pension 
examination recounts the Veteran's report of migraine 
headaches since 1977 while in service.  The Veteran 
complained of a pressure type of pain that begins at the 
frontal area associated with nausea, vomiting, photophobia 
and phonophobia.  She also complained of weakness and fatigue 
associated with headaches.  She denied any functional loss 
due to headaches.  She also reported that she experiences 
headaches two times a month which last up to twenty-four 
hours with pain noted at ten on a scale of one to ten, with 
ten being the worst.  Current treatment consist of Motrin 200 
mg as needed and lying in a dark room.  She reported that she 
cannot do anything when she has a migraine except go to bed 
in a dark room.  

The examiner concluded with a diagnosis that the Veteran's 
migraine headaches were well under control with medication.  
It was further noted that it seemed that the Veteran's 
quality was affected by the headaches for 24 to 48 hours; 
otherwise she had no limitations secondary to her headaches.  
The examiner noted that per the claims folder the Veteran was 
first treated for headaches in 1980 and then again in 1982.  


In weighing the evidence of record, the Board concludes that 
the preponderance of the evidence is against an increased 
evaluation for headaches under Diagnostic Code 8100.  The 
Veteran is competent to report her headache symptoms.  Layno, 
supra; see also Falzone v. Brown, 8 Vet. App. 398, 405 
(1995).  However, the Board finds that her recent statements 
on VA examination in 2007 concerning the severity, frequency, 
and duration of her headaches are not credible in the context 
of the entire record.  The Veteran reported on VA examination 
in December 2007 that she has incapacitating episodes two 
times a month.  At her personal hearing she testified that 
she was having one every month.  The frequency and severity 
of migraines described by the Veteran is not supported by the 
evidence of record.  The evidence of record shows that the 
Veteran reported headache and sought medical care for the 
first time in 1980 and again in 1982.  She testified that 
when she cannot control the headaches herself, she receives 
treatment.  All treatment records identified by the Veteran 
have been requested and associated with the claims folder, 
the evidence includes no records of any such treatment.  The 
medical evidence of record is negative for treatment for 
headaches since 1982.  The lack of evidence of treatment may 
bear on the credibility of an appellant's assertions.  Savage 
v. Gober, 10 Vet. App. 488 (1997).  

In view of the above, the Board concludes that the weight of 
the evidence is against the claim for increase as 
characteristic prostrating attacks occurring on an average 
once a month over the last several months is not shown.  The 
Veteran's characterization of her headaches and treatment 
thereof is not supported by the objective record, and the 
Board also finds that she lacks credibility; therefore, the 
Board assigns greater probative value to the objective 
evidence of record.  
Accordingly, the claim is denied.  Absent a relative balance 
of the evidence, the evidence is not in equipoise and the 
benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; see also Gilbert, supra.



C.  Hypertension

Hypertension is rated as 10 percent disabling under 
38 U.S.C.A. § 4.104, Diagnostic Code 7101, which pertains to 
hypertensive vascular disease (hypertension and isolated 
systolic hypertension).  Diagnostic Code 7101 provides for a 
10 percent rating where diastolic pressure is predominantly 
100 or more; systolic pressure is predominantly 160 or more; 
or where an individual has a history of diastolic pressure 
that is predominantly 100 or more which requires continuous 
medication for control.  A 20 percent rating may be assigned 
with diastolic pressure predominantly 110 or more, or 
systolic pressure predominantly 200 or more.  Diastolic 
pressure of 120 or more is rated as 40 percent disabling, and 
a maximum 60 percent rating is warranted for diastolic 
pressure of 130 or more.  38 C.F.R. § 4.104, DC 7101 (2008).

A review of the Veteran's medical history, including VA 
examination reports for compensation and pension in May 1999, 
April 2003 and December 2007 show that throughout the appeal 
process her disability has been well controlled.

VA Examination conducted in May 1999 noted a history of 
hypertension with blood pressure 130/87 recorded.  VA and 
Army hospital outpatient treatment report showed blood 
pressure at 134/79 in August 1999, 159/78 in December 1999, 
130/72 in January 2000, 139/76 in April 2000, 140/77 in June 
2000, 121/81 in September 2000, 138/76 in October 2000, 
144/77 and 127/76 in November 2000, 145/80 in December 2000, 
114/67 in January 2001, 126/63 in April 2001, 106/69 in May 
2001, 128/63 in June 2001, 117/70 in June 2004, 117/69 in 
June 2006.

The Veteran had a VA examination for hypertension in December 
2007.  She reported the onset of hypertension in 1978 when 
she was pregnant and was noted to have an elevated blood 
pressure.  She reported that she has problems with floaters 
in front of her eyes or headaches if her blood pressure is 
elevated.  Blood pressure reading lying was 138/85, sitting 
was 140/90 and standing was 140/90.  Current medication 
includes Lisinopril 20 mg and Hydrochlorothiazide 25 mg 
daily, with no side affects.  The examiner concluded with a 
diagnosis of hypertension, currently well controlled and no 
related complications exhibited.  

Based on the evidence, the Board finds that the Veteran's 
hypertension has not been more than 10 percent disabling 
under DC 7101 since she filed her claim for an initial 
increased rating.  The evidence fails to indicate diastolic 
blood pressure readings of predominantly 110 or more or 
systolic blood pressure readings of predominantly 200 or more 
as required for a 20 percent rating.  The evidence instead 
shows diastolic blood pressure readings which are all below 
110 and systolic blood pressure readings which are all below 
200.  Thus, a rating in excess of 10 percent is not 
warranted.

The Board finds that the weight of the credible evidence 
shows that the Veteran's service-connected hypertension has 
warranted an evaluation of no more than 10 percent disabling 
since initially assigned.  As the preponderance of the 
evidence is against the claim for an increased rating, the 
claim must be denied.  38 U.S.C.A. § 5107(b); 38 U.S.C.A. 
§38 C.F.R. § 3.102; see Gilbert, supra.

E.  Musculoskeletal System

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion. Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2008).

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
taking into account any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202, 205-206 (1995).  The provisions of 38 C.F.R. § 4.14 
(avoidance of pyramiding) do not forbid consideration of a 
higher rating based on greater limitation of motion due to 
pain on use, including flare ups. 38 C.F.R. § 4.14 (2008).  
The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 
(2008) (addressing the joints) should only be considered in 
conjunction with the diagnostic codes predicated on 
limitation of motion. Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2008).

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; (e) 
incoordination, impaired ability to execute skilled movements 
smoothly; and (f) pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45.  For 
the purpose of rating disability from arthritis, the spine is 
considered a major joint.  Id.

For disabilities evaluated on the basis of limitation of  
motion, VA is required to apply the provisions of 38 C.F.R.  
§§ 4.40, 4.45 (2008), pertaining to functional impairment.   
The Court has instructed that in applying these regulations  
VA should obtain examinations in which the examiner  
determined whether the disability was manifested by weakened  
movement, excess fatigability, incoordination, or pain.  Such  
inquiry is not to be limited to muscles or nerves.  These  
determinations are, if feasible, to be expressed in terms of  
the degree of additional range-of-motion loss due to any  
weakened movement, excess fatigability, incoordination, or  
pain.  DeLuca, supra; see also Johnston v. Brown, 10 Vet. 
App. 80, 84-5 (1997); 38 C.F.R.  § 4.59 (2008).

Degenerative arthritis established by X-ray findings will be  
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints  
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the  
appropriate diagnostic codes, a 10 percent evaluation is 
assignable each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not added, 
under Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle  
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003. 

1.  Right Knee Disability

A 10 percent disability rating for degenerative joint disease 
of the right knee has been assigned under 38 C.F.R. § 4.71a, 
Diagnostic Code 5010.

The Board has looked at multiple diagnostic codes to 
determine if there is any basis to increase the rating 
initially assigned for the Veteran's right knee disability.  
Such evaluations involve consideration of the level of 
impairment of the Veteran's ability to engage in ordinary 
activities, to include employment, as well as an assessment 
of the effect of pain on those activities.  38 C.F.R. §§ 
4.10, 4.59.  

As to the degenerative joint disease of the right knee with 
limitation of motion, the Veteran does not meet the criteria 
for even a minimal evaluation for limitation of motion.  On 
VA examination in December 2007, the Veteran had full 
extension with pain from minus 30 to zero degrees.  Flexion 
was zero to 100 degrees with pain from 65 to 100 degrees 
flexion with pain.  Standard motion of a knee is from 0 
degrees extension to 140 degrees flexion.  See 38 C.F.R. § 
4.71, Plate II.

Diagnostic Code 5260 provides for the evaluation of  
limitation of flexion of the knee.  A 10 percent rating is 
warranted when it is limited to 45 degrees and a 20 percent 
rating is warranted when it is limited to 30 degrees.  A 30 
percent rating contemplates limitation to 15 degrees.  
Diagnostic Code 5261 provides for the evaluation of 
limitation of extension of the knee.  A zero percent rating 
is warranted when leg extension is limited to 5 degrees.  A 
10  percent rating is warranted when it is limited to 10 
degrees, and a 20 percent rating is warranted when it is 
limited to 15  degrees.  Extension limited to 20 degrees 
warrants a 30 percent evaluation, extension limited to 30 
degrees warrants a 40 percent evaluation, and a 50 percent 
evaluation contemplates extension limited to 45 degrees.  
These objective findings do not serve as a basis for an 
evaluation in excess of 10 percent for a right knee 
disability and the claim for an increase must be denied.

The Board notes that additional compensation is potentially 
available for functional impairment due to pain on motion.  
See DeLuca,  supra.  At the December 2007 VA examination the 
Veteran complained of right knee pain, weakness, stiffness, 
swelling, heat, redness, giving away, locking, fatigability 
and decreased endurance.  She reported that pain of her right 
knee is precipitated by standing for long periods of time and 
while walking long distances.  She reported having two 
episodes in the last year where she had seen a physician and 
was put on bed rest.  She also reported that she lost two 
days from work in the last year because of her right knee.  
She is unable to walk or stand for long periods during a 
flare-up.  

Examination revealed repetition times three produced 
increased pain with flexion and extension.  There was no 
weakness, decreased endurance or lack of coordination shown.  
There was no additional loss of motion.  The medial and 
lateral collateral ligaments tests were normal.  There was no 
varus or valgus noted in neutral position.  Drawer and 
McMurray tests were also normal.  X-rays of the right knee 
revealed suspected mild posterior joint margin spurring at 
the medial joint compartment without joint space narrowing.  
The examiner concluded a diagnosis of degenerative joint 
disease of the right knee, mildly disabling.  Prior x-ray 
findings in April 2003 and July 2004 show mineralization and 
articulation of the bones were within normal limits and no 
joint effusion and possibly an early change of osteoarthritis 
with joint spaces maintained.  Consequently, the Board does 
not find symptoms or pathology creating impairment that would 
warrant a higher evaluation for functional impairment due to 
pain on motion.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, for other 
impairment of the knee, assignment of a 10 percent rating is 
warranted when there is slight recurrent subluxation or 
lateral instability, a 20 percent rating when there is 
moderate recurrent subluxation or lateral instability, and a 
30 percent evaluation for severe knee impairment with 
recurrent subluxation or lateral instability.  VA examination 
in December 2007 showed no findings of instability; nor was 
recurrent subluxation of the right knee shown.  Therefore, 
the Board finds that the Veteran's right knee disability does 
not meet the criteria for an increased rating under  DC 5257.  

The Veteran's right knee disability does not meet the 
requirements for an increase under DC 5258, dislocated 
semilunar cartilage with frequent episodes of locking, pain 
and effusion into the joint.  As mentioned above, the Veteran 
reported pain, swelling, giving away and locking during the 
December 2007 VA examination.  X-ray report in June 2007 
showed no dislocation.  A July 2007 MRI noted the articular 
cartilage was intact.  Thus, the Board finds that the 
Veteran's right knee disability does not meet the criteria 
for an increased rating under DC 5258.  

Diagnostic Codes 5256 (ankylosis of the knee); 5259 (removal 
of semilunar, symptomatic cartilage); 5260 (limitation of 
flexion); 5261 (limitation of extension); 5269 (removal of 
symptomatic semilunar cartilage); 5262 (impairment of the 
tibia and fibula) and 5263 (genu recurvatum) are not 
applicable in this instance, as the medical evidence does not 
show that the Veteran has any of these conditions.  

In this case, the Board finds that the evidence does not meet 
the criteria for a disability rating in excess of 10 percent 
for degenerative joint disease of the right knee.  38 C.F.R. 
§§ 4.7, 4.21.  Therefore, as the preponderance of the 
evidence is against the claim for an increased rating, the 
claim must be denied.  38 U.S.C.A. § 5107(b); 38 U.S.C.A. 
§38 C.F.R. § 3.102; see Gilbert, supra.



2.  Left Knee

a.  From December 1, 1998 through April 13, 2003

Initially a 10 percent evaluation was assigned for both 
knees.  In May 2000 the RO assigned a 10 percent evaluation 
for each knee, effective from December 1, 1998, based on 
findings of degenerative joint disease of the left knee with 
evidence of painful motion.  The Veteran is seeking a rating 
higher than the 10 percent assigned for her left knee 
disability for the period from December 1, 1998 through April 
13, 2003.

Historically, in 1996 the Veteran had status post arthroscopy 
done to her left knee for a diagnosis of meniscal tear and 
was told that the meniscus was repaired on the arthroscopic 
procedure and some mild degenerative joint disease was 
discovered.  VA examination report in 1999 revealed 
complaints of pain in both knees, the left worse than the 
right that was relieved with Motrin.  The Veteran reported 
that her left knee was aggravated with any kind of strenuous 
activity such as running, weigh lifting, squatting or 
kneeling.  On examination she had full range of motion of all 
joints globally, no swelling, erythema or heat noted.  
Strength was 5/5 globally.  There were no complaints of pain 
on motion.  She did complain of bilateral knee pain with 
palpation of the patellas.  There was some positive crepitus 
and stiffness noted of the knees.  Good stability was noted.  
McMurray's or Drawer's sign was negative.  X-ray revealed 
mild degenerative joint disease and tiny patellar spur 
bilaterally.  

Outpatient treatment records from the Army hospital show the 
Veteran was treated in March 2000 for bilateral knee pain.  
Physical examination found full range of motion with 
crepitus, bilateral tenderness but no instability.  Treatment 
records further documented continued knee pain.

As to the degenerative joint disease of the left knee with 
limitation of motion, the Veteran does not meet the criteria 
for even a minimal evaluation for limitation of motion.  Full 
range of motion was noted in treatment records in March 2000.  
On VA examination in May 1999 there was full range of motion 
of all joints and no complaints of pain on motion.  
The Board has considered whether the Veteran's left knee 
disability meets the criteria for an evaluation in excess of 
10 percent for the period from December 1, 1998 to April 13, 
2003 under any of the following diagnostic codes: DCs 5256 
(ankylosis of the knee); 5257 (other impairment of the knee); 
5258 (dislocated semilunar cartilage with frequent episodes 
of locking, pain and effusion into the joint); 5259 (removal 
of symptomatic semilunar cartilage); 5260 (limitation of 
flexion); 5261 (limitation of extension); 5262 (impairment of 
the tibia and fibula); and find that none of these diagnostic 
codes are applicable in this instance, as the medical 
evidence does not show that the Veteran has any of the 
impairment set out in these codes.  

The Board also finds that a disability rating higher than 10 
percent for the period from December 1, 1998 to April 13, 
2003 is not warranted based on functional loss due to pain, 
weakness, fatigability, or incoordination of the left knee.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca, supra, at 
204-08.  While the Veteran had reported that pain of the left 
knee with occasional swelling ,"giving out" and aggravation 
with activities such as running, weight lifting, squatting or 
kneeling there are no objective findings of functional loss 
due to pain, weakness, fatigability or incoordination of the 
left knee for the stated period.  The May 1999 VA examination 
report showed full range of motion and no pain on motion.  
Such findings are probative evidence against a disability 
rating greater than 10 percent pursuant to 38 C.F.R. §§ 
4.40,4.45, and 4.59.

In this case, the Board finds that the evidence does not meet 
the criteria for a disability rating in excess of 10 percent 
for degenerative joint disease of the left knee for the 
period from December 1, 1998 through April 13, 2003.  
38 C.F.R. §§ 4.7, 4.21.  As the preponderance of the evidence 
is against the claim for an increased rating, the claim must 
be denied.  38 U.S.C.A. § 5107(b); 38 U.S.C.A. §38 C.F.R. 
§ 3.102;  see Gilbert, supra.



b.  From April 14, 2003

By rating decision dated April 2004 the RO increased the 
Veteran's disability evaluation to 20 percent effective April 
14, 2003.  The determination to be made here is whether, 
based on the evidence of record, an evaluation in excess of 
20 percent is warranted on and after April 14, 2003.

A VA joint examination was conducted in April 2003.  This 
examination is not adequate for rating the left knee as 
reference to the left knee is not clear in the examination 
report and on physical examination only the right knee is 
referred to.  Likewise, x-ray taken April 2003 and MRI in 
July 2007 only show findings for the right knee.  

VA joint examination of the left knee was conducted in 
October 2007.  Examination report revealed complaints of 
pain, weakness, stiffness, swelling, heat, giving away, 
locking, fatigability and decreased endurance with the left 
knee.  The Veteran denied redness of the left knee.  
Medication did not completely alleviate the pain.  The 
Veteran reported that she has flare-ups three times a week.  
Pain was described as a ten on a scale of one to ten and will 
last six to twelve hours.  Flare-ups are precipitated by 
walking up and down stairs and walking long distances.  She 
reported having incapacitating episodes one time a year and 
she cannot walk or stand for long periods of time or bend her 
left knee during a flare-up.  There were no episodes of 
dislocation or recurrent subluxation reported.  It was noted 
that there was no impact on the Veteran's personal hygiene, 
but her left knee disability does slow her down when she is 
trying to do house or yard work.  On physical examination the 
Veteran's gait and posture were normal; she used no assistive 
devices.  The left knee showed normal contour, no edema, 
erythema or warmth.  Tenderness was noted over the patella 
and patella tendon.  Crepitus was noted with passive range of 
motion.  

Extension was zero degrees with pain from 65 to zero degrees.  
Flexion was zero to 100 degrees with pain from 90 to 100.  
Repetition times three produced increased pain with flexion 
and extension.  No weakness, decreased endurance or lack of 
coordination was noted.  Nor was additional loss of motion 
shown.  There was no motion of the medial and lateral 
collateral ligaments.  When the left knee was in neutral 
position mild varus was shown.  Drawer and McMurray tests 
were negative.  Motor strength was 5/5 for the bilateral 
lower extremities.  X-rays of the left knee show moderate 
degeneration about the knee, particularly medially.  The 
examiner concluded with a diagnosis of degenerative joint 
disease of the left knee noted on x-rays as mildly disabling.  

As to the degenerative joint disease of the left knee with 
limitation of motion, the Veteran does not meet the criteria 
for even a minimal evaluation for limitation of motion.  On 
VA examination in October 2007, the Veteran had full 
extension with pain from minus 65 to zero degrees.  Flexion 
was zero to 100 degrees with pain from 90 to 100 degrees 
flexion with pain.  See 38 C.F.R. §§ 4.71, Plate II,  471a, 
Diagnostic Codes 5260, 5261 (2008).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, for other 
impairment of the knee, an assignment of a 20 percent rating 
is warranted when there is moderate recurrent subluxation or 
lateral instability, and a 30 percent evaluation for severe 
knee impairment with recurrent subluxation or lateral 
instability.  VA examination in October 2007 showed no 
findings of instability; nor was recurrent subluxation of the 
left knee shown.  Therefore, the Board finds that the 
Veteran's left knee disability does not meet the criteria for 
an increased rating under Diagnostic Code 5257.  

Diagnostic Codes 5256 (ankylosis of the knee); and 5262 
(impairment of the tibia and fibula) are not applicable in 
this instance, as the medical evidence does not show that the 
Veteran currently has any of these impairments or had any of 
them on April 14, 2003.  

The Board has considered whether a higher evaluation for the 
Veteran's service-connected left knee disability for the 
period on and after April 14, 2003 is warranted on the basis 
of functional loss.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca, supra. However, there was no evidence of weakened 
movement, decreased endurance or lack of coordination.  The 
examiner also noted there was no additional loss of motion.  
The Board notes that the Veteran has complained of painful 
motion throughout the course of the appeal.  However, even 
considering this effect, there is not adequate pathology or 
symptomatology that would warrant an evaluation in excess of 
20 percent on and after April 14, 2003 for the her service-
connected degenerative joint disease of the left knee for 
functional impairment due to pain on motion.  See DeLuca, 
supra. 

In this case, the Board finds that the evidence does not meet 
the criteria for a disability rating in excess of 20 percent 
on and after April 14, 2003 for degenerative joint disease of 
the left knee.  38 C.F.R. §§ 4.7, 4.21.  As the preponderance 
of the evidence is against the claim for an increased rating, 
the claim must be denied.  38 U.S.C.A. § 5107(b); 38 U.S.C.A. 
§38 C.F.R. § 3.102;  see Gilbert, supra.

3.  Cervical and Lumbar Spine Disabilities

The Board notes that the criteria for rating disabilities of 
the spine were amended on two occasions since the Veteran 
appealed the initial grant of service connection for cervical 
spine disability (then rated under Diagnostic Code 5290) and 
lumbar spine disability (rated as chronic mechanical low back 
disability under Diagnostic Code 5295 from December 1, 1998 
and as degenerative disc disease of the lumbar spine under 
Diagnostic Code 5293 from February 14, 2000) in 1999.  Where 
a law or regulation changes after the claim has been filed, 
but before the administrative or judicial process has been 
concluded, the version most favorable to the Veteran applies 
unless Congress provided otherwise or permitted the Secretary 
of VA to do otherwise and the Secretary did so.  See 
VAOGCPREC 7-2003.

Under the provisions of Diagnostic Code 5290, in effect 
before September 26, 2003, a 10 percent rating was warranted 
for slight limitation of cervical spine motion.  A 20 percent 
rating was warranted for moderate limitation of cervical 
spine motion.  The highest rating allowable pursuant to this 
diagnostic code, 30 percent, was warranted for severe 
limitation of cervical spine motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5290 (2003).

Under the provisions of Diagnostic Code 5292, in effect 
before September 26, 2003, a 10 percent rating was warranted 
for slight limitation of lumbar spine motion.  A 20 percent 
rating was warranted for moderate limitation of lumbar spine 
motion.  The highest rating allowable pursuant to this 
diagnostic code, 40 percent, was warranted for severe 
limitation of lumbar spine motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2003).

Under Diagnostic Code 5295, in effect before September 26, 
2003, lumbosacral strain warranted a noncompensable 
evaluation when manifested by slight subjective symptoms 
only.  A 10 percent rating was assigned when there was 
characteristic pain on motion.  A 20 percent evaluation 
required evidence of muscle spasm on extreme forward bending, 
loss of lateral spine motion, unilateral, in the standing 
position.  The highest rating allowable under this diagnostic 
code, 40 percent, was warranted with evidence of a listing of 
the whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in the standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  38 
C.F.R. § 4.71a, DC 5295 (2003).

According to the new law (in effect September 26, 2003), 
Diagnostic Code 5235 (vertebral fracture or dislocation), 
Diagnostic Code 5236 (sacroiliac injury and weakness), 
Diagnostic Code 5237 (lumbosacral or cervical strain), 
Diagnostic Code 5238 (spinal stenosis), Diagnostic Code 5239 
(spondylolisthesis or segmental instability), Diagnostic Code 
5240 (ankylosing spondylitis), Diagnostic Code 5241 (spinal 
fusion), Diagnostic Code 5242 (degenerative arthritis of the 
spine) (see also, Diagnostic Code 5003), Diagnostic Code 5243 
(IVDS) are evaluated under the following general rating 
formula for diseases and injuries of the spine (unless IVDS 
is rated under the Formula for Rating IVDS Based on 
Incapacitating Episodes):

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease:

A 10 percent evaluation will be assigned for forward flexion 
of the thoracolumbar spine greater than 60 degrees but not 
greater than 85 degrees; or, forward flexion of the cervical 
spine greater than 30 degrees but not greater than 40 
degrees; or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees; or, combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees; 
or, muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent of more of 
height.

A 20 percent rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

A 30 percent evaluation is assigned for forward flexion of 
the cervical spine to 15 degrees or less; or, favorable 
ankylosis of the entire cervical spine.  A 40 percent rating 
requires evidence of unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of the thoracolumbar 
spine to 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine.  A 50 percent evaluation will be 
assigned with evidence of unfavorable ankylosis of the entire 
thoracolumbar spine.  
A 100 percent rating requires evidence of unfavorable 
ankylosis of the entire spine.  
38 C.F.R. § 4.71a, DC 5235-5243 (in effect from Sept. 26, 
2003).  Associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment, 
are to be separately evaluated under an appropriate 
diagnostic code.  Id. at Note (1).

For VA compensation purposes, normal forward flexion of the 
cervical spine is zero to 45 degrees, extension is zero to 45 
degrees, left and right lateral flexion is zero to 45 
degrees, and left and right lateral rotation is zero to 80 
degrees.  Normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion is zero to 30 degrees, and left and 
right lateral rotation is zero to 30 degrees.  The combined 
range of motion refers to the sum of the range of forward 
flexion, extension, left and right lateral flexion, and left 
and right rotation.  The normal combined range of motion of 
the cervical spine is 340 degrees and of the thoracolumbar 
spine is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.  Id. at Note (2). (See also Plate V).

In exceptional cases, an examiner may state that because of 
age, body habitus, neurologic disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion stated in Note (2). 
Provided that the examiner supplies an explanation, the 
examiner's assessment that the range of motion is normal for 
that individual will be accepted.  Id. at Note (3).  Each 
range of motion measurement is to be rounded to the nearest 
five degrees.  Id. at Note (4).

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.  Id. at Note (5).  
Disability of the thoracolumbar and cervical spine segments 
are to be separately evaluated, except when there is 
unfavorable ankylosis of both segments, which will be rated 
as a single disability.  Id. at Note (6).

The applicable rating criteria for intervertebral disc 
disease (IVDS) were amended effective September 23, 2002. 67 
Fed. Reg. 54,345-54,349 (Aug. 22, 2002).  These changes were 
incorporated into subsequent changes to the rating criteria 
applicable to the diseases and injuries of the spine under 38 
C.F.R. § 4.71a, which are effective September 26, 2003. 68 
Fed. Reg. 51,454 (Aug. 27, 2003).

The former provisions of Diagnostic Code 5293, in effect 
before September 23, 2002, provide criteria for evaluating 
IVDS.  Under the former provisions of Diagnostic Code 5293, a 
noncompensable evaluation was assigned for post-operative, 
cured IVDS.  A 10 percent rating required evidence of mild 
IVDS.  A 20 percent evaluation necessitated evidence of 
moderate IVDS with recurring attacks.  A 40 percent rating 
required evidence of IVDS which was severely disabling with 
recurring attacks and intermittent relief.  The highest 
evaluation allowable pursuant to this diagnostic code, 60 
percent, necessitated evidence of pronounced IVDS with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc with little intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

Under the revised provisions of Diagnostic Code 5293, in 
effect from September 23, 2002 to September 25, 2003, IVDS 
(preoperatively or postoperatively) is evaluated either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under 38 C.F.R. § 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher rating. 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).

Effective September 26, 2003, the rating criteria applicable 
to diseases and injuries of the spine under 38 C.F.R. § 4.71a 
were amended by VA.  These amendments included the changes 
made to the criteria used to evaluate IVDS, which had become 
effective in the previous year.  68 Fed. Reg. 51,454 (Aug. 
27, 2003).  The criteria for evaluating IVDS were essentially 
unchanged from the September 2002 revisions, except that the 
diagnostic code for IVDS was changed from 5293 to 5243. 38 
C.F.R. § 4.71a, Diagnostic Code 5243.

Specifically, the September 2002 IVDS changes were 
incorporated into the September 2003 amendments and stipulate 
that IVDS (preoperatively or postoperatively) will be 
evaluated under the General Rating Formula for Diseases and 
Injuries of the Spine or under the Formula for Rating IVDS 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined 
under § 4.25.  According to the Formula for Rating IVDS Based 
on Incapacitating Episodes:

A 10 percent rating requires evidence of incapacitating 
episodes having a total duration of at least 1 week but less 
than 2 weeks during the past 12 months.  A 20 percent rating 
requires evidence of incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 weeks during the 
past 12 months.  A 40 percent rating requires evidence of 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months.  A 60 
percent rating requires evidence of incapacitating episodes 
having a total duration of at least 6 weeks during the past 
12 months.  38 C.F.R. § 4.71a, DC 5243 (in effect from Sept. 
26, 2003).

For purposes of evaluations under DC 5243, an incapacitating 
episode is a period of acute signs and symptoms due to IVDS 
that requires bed rest prescribed by a physician and 
treatment by a physician.  Id. at Note 1.  If IVDS is present 
in more than one spinal segment, provided that the effects in 
each spinal segment are clearly distinct, each segment will 
be evaluated on the basis of incapacitating episodes or under 
the General Rating Formula for Diseases and Injuries of the 
Spine, whichever method results in a higher evaluation for 
that segment.  Id. at Note 2.

Under DC 5003, degenerative arthritis established by X-ray 
findings is rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint or 
joints involved.  38 C.F.R. § 4.71a, DC 5003.

For the purpose of rating disability from arthritis, the 
cervical vertebrae, dorsal vertebrae, and lumbar vertebrae 
are considered groups of minor joints, ratable on a parity 
with major joints. 38 C.F.R. § 4.45(f).  The lumbosacral 
articulation and both sacroiliac joints are considered to be 
a group of minor joints, ratable on disturbance of lumbar 
spine functions.  Id.

The Board is required to consider the claim in light of both 
the former and revised schedular rating criteria to determine 
whether an increased rating for the Veteran's disabilities is 
warranted.  VA's Office of General Counsel has determined 
that the amended rating criteria, if favorable to the claim, 
can be applied only for periods from and after the effective 
date of the regulatory change.  See VAOPGCPREC 3-00; 38 
U.S.C.A. § 5110(g).

a.  Chronic Cervical Strain

Chronic cervical strain (claimed as back/neck injury) is 
rated at 10 percent under former Diagnostic Code 5290, 
pertaining to limitation  of motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5290 (2002).  The Veteran asserts that her 
neck disability warrants an initial evaluation higher than 
the 10 percent assigned.  

The evidence of record reveals that during a May 1999 VA 
general medical examination, the Veteran reported that she 
injured her neck and lower back in a car accident in 1995.  
She stated that x-rays of her back and neck were negative for 
any fracture and she was diagnosed with acute muscle strain.  
She was treated with a soft cervical collar that she wore for 
three weeks and physical therapy.  The pain resolved but has 
recurred over the years.  She complained of intermittent neck 
pain, which is aggravated with keeping her neck in one 
position for too long or sleeping in an awkward position.  
She stated that her neck pain is relieved with Motrin and 
massage.  On physical examination her gait was normal.  She 
had full range of motion of her neck with complaints of pain 
upon motion, positive paracervical spasms were noted.  There 
was no thyromegaly.  Diagnostic and clinical test results 
revealed some straightening of the cervical lordosis which 
may be secondary to positioning and/or muscular spasms.

In a May 1996 correspondence from the Veteran's certified 
massage therapist it was noted that the Veteran had received 
treatment for injuries to her neck and lower back for 
approximately three months.  It further noted that the 
Veteran would have difficulty doing routine physical training 
including running, push-ups or sit-ups until the injury has 
healed.  She would also have difficulty wearing gear, which 
weighs on her neck.

VA outpatient treatment report in March 2000 noted a history 
of spasms in the shoulder, back and neck.  Decreased range of 
motion of the neck was noted, deep tendon reflexes were 
intact.  X-rays of the cervical spine were unremarkable.  
There was normal alignment of C1 through T1.  The 
paravertebral soft tissues were unremarkable and there were 
no fractures.  A March 2000 clinical outpatient report of the 
Army hospital showed a diagnosis of chronic neck and back 
pain

VA examination of the joints in April 2003 records the 
Veteran's complaints of chronic achy pain in the neck and 
into her left shoulder.  She denied any radicular symptoms in 
her upper extremities.  She reported that she takes Feldene 
and Flexeril for pain relief.  She reported having mild pain 
at night and pain in the left side of her neck when she turns 
quickly to the right.  She also had some complaints of mild 
right arm weakness, but no difficulty in opening jars or 
doors.  She can have flares of pain when she looks down too 
long at her computer keyboard or computer screen, which can 
happen three to four times a month.  She stated that she did 
see a chiropractor when she was in the military and he gave 
her some relief of her symptoms.  She denies any fever, 
chills, or weight loss.  She denied any changes to bowel or 
bladder habits or gait changes.  She denied any headaches, 
visual disturbances, or balance problems.  On physical 
examination she could forward flex to place her chin on her 
chest.  She could extend her neck 30 degrees.  She could 
fully laterally rotate 70 degrees to the right.  When she 
rotated to the right she has a spasm in the left side of her 
neck.  No upper motor neuron signs were noted.  There was no 
decreased sensation noted in the upper extremities.  She had 
mild pain posteriorly along the lateral aspect of her neck.  
X-rays showed normal findings.  The examiner concluded with a 
diagnosis of cervical strain.  

At VA examination in December 2007 the Veteran described  a 
cramping type pain of the neck with moderate intensity.  She 
reported having flare-ups two times a year with pain that 
last four to five hours precipitated by sudden movements with 
her head and looking in one direction for too long over a 
period of time.  She stated that she is unable to turn her 
neck during a flare.  She complained of fever, numbness and 
weakness associated with her neck pain.  She denied weight 
loss or gain.  There was no fatigue or dizziness.  She stated 
that she can walk unaided approximately one-quarter of a 
mile.  She had no history of unsteady gait or of falls.  She 
reported no impact on personal hygiene but stated that she 
does move much slower and has limitations on her house and 
yard work when she is having problems with neck pain.  She 
cannot drive long distances because of her neck.  

Examination revealed tenderness over the C7 spinous processes 
and trapezius muscle bilaterally.  There was muscle spasms, 
atrophy or kyphosis.  Forward flexion was zero to 45 degrees 
with pain from 40-45 degrees.  Extension was zero to 40 
degrees with pain from 25 to 40 degrees.  Left lateral 
flexion was zero to 40 degrees with pain from 20 to 40 
degrees.  Right lateral flexion was zero to 40 degrees with 
pain from 25 to 40 degrees.  Left lateral rotation was zero 
to 55 degrees with pain from 25-55 degrees.  Right lateral 
rotation was zero to 60 degrees with pain from 40 to 60 
degrees.  Repetition times three produced increased pain with 
left and right lateral rotation.  There was no weakness, 
decreased endurance or lack of coordination and no additional 
loss of motion.  X-rays showed negative findings.  The 
examiner concluded with a diagnosis of chronic muscle strain, 
trapezius muscle of the neck, negative cervical spine films, 
not disabling.

Here, the evidence does not reflect moderate limitation of 
motion to warrant a disability rating in excess of 10 percent 
under former Diagnostic Code 5290 even with consideration of 
functional factors and painful  motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5290 (2002).  Nor does the evidence support a 
rating higher than 10 percent under Diagnostic Code 5237 
(2008).  Forward flexion of the Veteran's cervical spine was 
greater than 30 degrees and the combined range of motion of 
the cervical spine was greater than 170 degrees.  
Furthermore, muscle spasm or guarding was not shown to be 
severe enough to result in an abnormal gait or spinal 
contour.  The evidence shows that the Veteran can flex her 
cervical spine to 45 degrees and she had no history of 
unsteady gait or falls.  A higher evaluations may be assigned 
for ankylosis, but the Veteran retains cervical spine motion, 
and thus does not have ankylosis.  She,  therefore, does not 
meet the criteria for a disability rating in excess of 10 
percent under the former or revised criteria.  Accordingly, 
entitlement to an evaluation in excess of 10 percent for a 
cervical spine disability is denied.

The Veteran has not been shown to have intervertebral disc 
syndrome related to the cervical spine nor has there been any 
periods of doctor-prescribed bed rest related to her cervical 
spine.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5293 (2002), 
5243 (2008); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2008).  
Nor are there any significant neurological deficits to 
warrant a separate disability rating under 38 C.F.R. § 
4.124a, Diagnostic Code 8510, pertaining to the upper radical 
group (fifth and sixth cervical).  Hence, neither the former 
nor the revised rating criteria for intervertebral disc 
syndrome and neurological deficits provide a basis for a 
disability evaluation in excess of 10 percent for the 
Veteran's cervical spine disorder.  See 38 C.F.R.  § 4.71a, 
Diagnostic Codes 5293 (2002), 5243 (2008); 4.124a, Diagnostic 
Code 8510.

The Board has also considered 38 C.F.R. §§ 4.40, 4.45, and 
4.59, addressing the impact of functional loss, weakened 
movement, excess fatigability, incoordination, and pain.  
DeLuca, supra at 206-207 (1995).  As mentioned above, on VA 
examination of the cervical spine the Veteran had complaints 
of pain and described some loss of functional activity, but 
objective findings revealed no, atrophy, weakness, decreased 
endurance or lack of coordination and no additional loss of 
motion.  Functional loss due to pain must be supported by 
pathology and shown through objective observation.  See 
Johnston, supra.  There is no basis for a rating in excess of 
10 percent for the Veteran's cervical spine disability based 
on functional loss.

Thus, the weight of the evidence is against the grant of an 
initial disability rating in excess of 10 percent for the 
cervical spine disability under either the former or revised 
criteria.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21 
(2008).  As the preponderance of the evidence is against the 
claim for an increased rating, the claim must be denied.  38 
U.S.C.A. § 5107(b); 38 U.S.C.A. §38 C.F.R. § 3.102;  see 
Gilbert, supra.

b.  Degenerative Disc Disease of the Lumbar Spine

The RO initially assigned a non- compensable disability 
evaluation for chronic mechanical low back pain effective 
December 1, 1998 under Diagnostic Code 5295.  Subsequently, a 
10 percent disability evaluation was assigned for 
degenerative disc disease of the lumbar spine effective from 
February 14, 2000.  The Veteran seeks an increased evaluation 
for both periods.

(1).  December 1, 1998 to February 13, 2000

For the period from December 1, 1998 to February 13, 2000 the 
Veteran's chronic mechanical low back pain has been evaluated 
as zero percent disabling.  A November 1998 clinical 
outpatient report of the Army hospital revealed the Veteran's 
complained of low back pain for one week.  She reported that 
she was not lifting anything that would reinjure her back.  
She was diagnosed with low back pain.  During VA examination 
in May 1999 the Veteran reported that her lower back had been 
injured in a motor vehicle accident where she was hit from 
behind.  She described symptoms of low back pain with 
prolonged sitting, standing, walking, bending or lifting.  
Examination revealed a straight spine with full range of 
motion, no pain on movement and no spasms.  Straight leg 
raising tests bilaterally were negative.  Lumbosacral spine 
x-ray  showed mild levoscoliosis.  The diagnosis showed 
chronic lumbar pain with normal examination.  

In a January 2000 written statement, the Veteran noted that 
her low back pain was constant.  The pain caused her problems 
with tasks such as sweeping or mopping the floor.  She stated 
that when she cleans the bathroom she has to kneel on a pad 
on the floor, which she described as being painful.  She 
stated that she often has to stretch and pop her lower back 
while standing or lying.  She reported that sitting, standing 
or driving for long periods and sometimes short periods is 
intolerable.

An MRI study dated in January 2000 reported early 
degenerative disc disease of the lumbar spine.  A report from 
the Army hospital in February 2000 noted complaints of 
chronic low back pain.  

Under DC 5295, lumbosacral strain warranted a 10 percent 
rating when there is characteristic pain on motion and a 20 
percent evaluation requires evidence of muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in the standing position.  

Considering the evidence of record in light of the above, and 
affording the Veteran the benefit of the doubt (see 38 
U.S.C.A. § 5107(b) and 38 C.F.R. § 3.102), the Board finds 
that the Veteran's low back disability more nearly 
approximates the criteria for a 10 percent rating from 
December 1, 1998 to February 13, 2000 under Diagnostic Code 
5295.  Collectively, the Veteran's statements, especially in 
January 2000 where she described painful movement and the 
corroborating medical evidence which shows diagnoses of low 
back pain rendered in November 1998, May 1999 and February 
2000, as well as the January 2000 MRI study showing early 
degenerative disc disease of the lumbar spine.  The Board 
finds the Veteran's low back impairment during the period in 
question was manifested by characteristic pain on motion 
therefore warranting an initial 10 percent evaluation from 
December 1, 1998 to February 13, 2000.  

The Board has considered whether a higher evaluation is 
warranted under any other applicable provisions of the 
regulations during the stated period and find that it is not.  
During the stated period, the Veteran has not been shown to 
have ankylosis of the lumbar spine ( DC 5289), limitation of 
motion (DC 5292) or intervertebral disc syndrome (DC 5293). 

The Board has also considered whether a higher rating is 
warranted on the basis of functional impairment and pain.  38 
C.F.R. §§ 4.10, 4.40, 4.45, 4.59; DeLuca, supra at 204-06 
(1995).  Overall, the evidence does not support an increased 
rating under 38 C.F.R. §§ 4.40 and 4.45 pursuant to the 
guidelines set forth in DeLuca for the stated period.  

Based on the foregoing, an initial 10 percent evaluation, but 
not more, is granted for the Veteran's low back disability 
effective from December 1, 1998 to February 13, 2000.

(2).  From February 14, 2000

The evaluation for the Veteran's lumbar spine disability was 
increased to 10 percent effective February 14, 2000 and 
evaluated under Diagnostic Code 5293 (intervertebral disc 
syndrome under the former rating criteria) when clinical and 
radiological findings revealed the Veteran had low back pain 
and early degenerative disc disease shown on MRI in January 
2000.  

VA outpatient report of March 2000 recorded the Veteran's 
complaint of constant lower back pain and noted findings of 
degenerative joint disease on MRI four weeks earlier.  It was 
also noted that the Veteran walked a treadmill three times a 
week and did back exercises.  She had decreased range of 
motion at the waist.  Her strength was 5/5 for all 
extremities.  The diagnosis was chronic back pain.  
Medication was prescribed.

An MRI study was conducted in May 2001 and compared to the 
previous MRI study conducted in January 2000.  The 2001 study 
showed posterior central disk bulging at L5/S1.  The nerve 
root did not appear too affected.  Mild to moderate 
degenerative changes were seen in the apophyseal joints of 
L4/L5, L5/S1.

In an April 2003 written statement by the Veteran, she noted 
that she had constant pain in the lower back.  She noted that 
she missed work due to her back problems.  She stated that 
there were times when the pain was excruciating and she is 
unable to stand longer than from five to fifteen minutes.  
She noted further that when she did filing on the job, she 
had to either get on the floor or sit in a chair.  She stated 
that she uses a pillow in her chair for support and sleeps 
with a pillow under her knees every night.  She stated that 
driving also caused problems.  

At the VA examination in April 2003 the Veteran described 
chronic low back pain that flares if she sits or stands too 
long.  She described some mild night pain, mild numbness and 
weakness in the left lower extremity.  It was noted that she 
did not use a brace.  She takes Feldene and Flexeril for pain 
relief.  She has used a TENS [transcutaneous electrical nerve 
stimulation] unit and also have had cortisone shots which 
also gives some relief of symptoms.  It was noted that flares 
are possible daily as well as once a week.

On examination she had tenderness to palpation around the 
lower lumbar paraspinal area.  While seated she had a 
negative bilateral straight leg raise.  She had mild 
decreased sensation in the L4-L5 distribution on the left.  
The examiner's final diagnosis was L4-L5 radicular symptoms 
due to a herniated disk disease with no evidence of radicular 
changes.  There was no range of motion testing performed at 
this examination.  X-rays of the lumbosacral demonstrated 
spina bifida occulta for S1, otherwise, mineralization, 
height, alignment and intervertebral disc spaces had a normal 
appearance.

An MRI study of the lumbar spine was conducted in July 2003.  
The report showed that anatomic alignment was maintained in 
the lumbar spine..  The vertebral bodies were preserved in 
height.  The bone marrow maintained normal signal 
characteristics.  At the L5-S1 disk space level there was no 
disk herniation.  The facet joints were not symmetrically 
oriented, which resulted in secondary mild osteoarthritis of 
the right facet joint.  The facet disease resulted in mild 
right neural foraminal narrowing.  The impression was mild 
right neural foraminal narrowing at L5-S1.

At the VA examination of the lower back in December 2007, the 
Veteran described a severe achy type pain, which on a scale 
of one to ten was ten and would last two to four hours.  It 
was noted that the pain did not radiate to the legs.  She 
indicated that she has flares fifteen times a month.  She 
reported that she takes medication, but it does not help the 
pain much.  She also applies heat and rest, as well as back 
exercises.  She described one episode in a year where the 
physician prescribed incapacitation.  She reported that she 
cannot stand, walk or drive for long periods during flare-
ups.  She complained of weight gain associated with her lower 
back.  She also reported having fever, fatigue, numbness and 
weakness associated with her back pain.  It was noted that 
she could walk unaided one-quarter of a mile.  There was no 
history of unsteady gait or falls.  According to the Veteran, 
her low back symptoms had no impact on personal hygiene.  She 
did however admit to moving much slower and she limits her 
house and yard work during flare-ups.  She stated that she 
cannot drive long distances because of her back and she has 
lost two days from work in the last twelve months.  

On examination of the lumbar spine tenderness was noted over 
the L4-5 vertebra and paraspinous muscles in the lumbar 
region.  No muscle atrophy or spasms, kyphosis or scoliosis 
was noted.  Forward flexion of the thoracolumbar was zero to 
90 degrees with pain from 35 to 90 degrees.  Extension was 
zero to 30 degrees with pain from 20 to 30 degrees.  Left and 
right lateral flexion was zero to 30 degrees with pain from 
25 to 30 degrees.  Left and right lateral rotation was zero 
to 30 degrees with pain from 25 to 30 degrees.  Repetition 
times three produced increased pain with forward flexion.  
There was no weakness, decreased endurance or lack of 
coordination.  There was no additional loss of motion.  
Straight leg raise test was positive at 45 degrees 
bilaterally and Lasegue sign was positive bilaterally.  X-
rays of the lumbar spine showed mild disc and facet joint 
degeneration associated with first-degree anterolisthesis of 
L5 upon S1.  There was no evidence to suggest a pars intra-
articularis defect.  The examiner concluded a diagnosis of 
mild degenerative disc disease of the lumbar spine minimally 
disabling.  

In evaluating whether Diagnostic Code 5293, the former code 
pertaining to intervertebral disc syndrome, would entitle the 
Veteran to a higher rating, the VA outpatient report of March 
2000 indicated that there was decreased range of motion at 
the waist.  The Veteran's strength was 5/5 for all 
extremities and the diagnosis was chronic back pain.  In 
addition, MRI study in May 2001 showed the Veteran had mild 
to moderate degenerative changes in the apophyseal joints of 
L4/L5, L5/S1.  

These findings do not indicate that the Veteran's 
neurological symptoms amount to moderate intervertebral disc 
syndrome with recurrent attacks.  The Veteran is thus not 
entitled to a rating in excess of 10 percent for her low back 
disability under the criteria of DC 5293, as in effect prior 
to September 23, 2002.

As note earlier, the code relating to IDS was amended, 
effective September 23, 2002.  After September 23, 2002, and 
prior to September 26, 2003, IDS could be rated either on the 
basis of the total duration of incapacitating episodes over 
the past 12 months or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and 
neurological manifestations, along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  38 C.F.R. § 4.71a, DC 5243 (2003 and 2004).  
Under this code, a 20 percent rating is warranted where the 
evidence reveals incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past 12 months.  Incapacitating episodes were 
defined as requiring bed rest prescribed by a physician and 
treatment by a physician.  Here, the Veteran described one 
episode in a year where a physician prescribed 
incapacitation.  She also report that she has lost two days 
from work in the last twelve months due to her back.  There 
is no evidence which suggest incapacitating episodes having a 
total duration of two weeks but less than four during a 12 
month period to warrant a 20 percent rating under this 
version of this diagnostic code.

A September 2003 revision to the IDS code stated that IDS 
(pre-operatively or post-operatively) is to be evaluated 
under the General Rating Formula for Diseases and Injuries of 
the Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under §4.25.

For purposes of evaluation under DC 5243, "[c]hronic 
orthopedic and neurological manifestations" means orthopedic 
and neurological signs and symptoms resulting from IDS that 
are present constantly, or nearly so.  38 C.F.R. § 4.71a, DC 
5243.  
It has been determined in this case that there is no evidence 
of incapacitating episodes as defined under DC 5293 or the 
General Rating Formula for Diseases and Injuries of the Spine 
(in effect from September 23, 2002 to September 26, 2003, and 
from September 26, 2003 through the present, respectively).  
Therefore, it is necessary to determine whether the Veteran 
may be entitled to a higher rating if chronic orthopedic and 
neurological manifestations are evaluated separately and 
combined with all other disabilities.

Turning first to the orthopedic manifestations, on VA 
examination in December 2007, the Veteran's range of motion 
testing of the thoracolumbar demonstrated forward bend to 90 
degrees, laterally bend 30 degrees bilaterally, side rotation 
30 degrees bilaterally, and extension 30 degrees.  The 
requirements for a higher rating under the general rating 
formula - forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees or the 
combined range of motion not greater than 120 degrees or 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis 
reversed lordosis, or abnormal kyphosis- are not 
demonstrated.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5237. 

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment and motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120 (2006).  
Under 38 C.F.R. § 4.124a, disability from neurological 
disorders is rated from 10 to 100 percent in proportion to 
the impairment of motor, sensory, or mental function.  With 
partial loss of use of one or more extremities from 
neurological lesions, rating is to be by comparison with 
mild, moderate, severe, or complete paralysis of the 
peripheral nerves.  The term "incomplete paralysis" indicates 
a degree of lost or impaired function substantially less than 
the type of picture for complete paralysis given with each 
nerve, whether due to varied level of the nerve lesion or to 
partial regeneration.

When the involvement is only sensory, the rating should be 
for the mild, or at most, the moderate degree.  In rating 
peripheral nerve disability, neuritis, characterized by loss 
of reflexes, muscle atrophy, sensory disturbances, and 
constant pain, at times excruciating, is to be rated on the 
scale provided for injury of the nerve involved, with a 
maximum equal to severe, incomplete paralysis.  The maximum 
rating to be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate incomplete paralysis, or with sciatic nerve 
involvement, for moderately severe incomplete paralysis.  38 
C.F.R. § 4.123 (2006).

DC 8520 provides the rating criteria for paralysis of the 
sciatic nerve, and therefore neuritis and neuralgia of that 
nerve.  Complete paralysis of the sciatic nerve, which is 
rated as 80 percent disabling, contemplates foot dangling and 
dropping, no active movement possible of muscles below the 
knee, and flexion of the knee weakened or (very rarely) lost.  
Disability ratings of 10 percent, 20 percent and 40 percent 
are assignable for incomplete paralysis which is mild, 
moderate or moderately severe in degree, respectively.  A 60 
percent rating is warranted for severe incomplete paralysis 
with marked muscle atrophy.  38 C.F.R. § 4.124a, DC 8520.  DC 
8620 refers to neuritis of the sciatic nerve, and DC 8720 
refers to neuralgia of the sciatic nerve.

The December 2007 VA examination report noted the Veteran's 
complaints of numbness although she reported it did not 
radiate to her legs.  Neurological examination revealed motor 
strength to be 5/5 and equal bilateral upper and lower 
extremities.  Deep tendon reflexes were present and equal.  
There was no sensory deficit.  Therefore, a separate rating 
for neurological manifestations of her low back disability 
under Diagnostic Code 8520 is not warranted.  

Consideration has been given to the provisions of 38 C.F.R. 
§§ 4.40 and 4.45.  However, there is insufficient objective 
evidence of weakness, deformity, atrophy or other 
manifestations of pain to warrant an increased rating.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The weight of the credible evidence demonstrates that the 
Veteran's lumbar spine  disability warrant no more than a 10 
percent rating on and after February 14, 2000 and therefore 
her claim for an increase must be denied.  As the 
preponderance of the evidence is against the claim for an 
increased rating, the claim must be denied.  38 U.S.C.A. § 
5107(b); 38 U.S.C.A. §38 C.F.R. § 3.102;  see Gilbert, supra.

As regarding this case, where appropriate the Board has 
staged the Veteran's disability ratings to appropriately 
reflect the Veteran's symptoms based upon the guidance of the 
Court in Hart, supra; see also Fenderson, supra

F.  Extraschedular Consideration

The Board does not find that consideration of an 
extraschedular rating under the provisions of  38 C.F.R. § 
3.321(b)(1) is warranted for the service-connected 
disabilities at any time during the current appeal.  That 
provision provides that, in exceptional circumstances, where 
the schedular evaluations are found to be inadequate, the 
Veteran may be awarded a rating higher than that encompassed 
by the schedular criteria, as shown by evidence illustrating 
that the disabilities at issue have in the past or continue  
to require frequent periods of hospitalization rendering 
impractical the use of the regular schedular standards.  Id.  
Significantly, the Veteran's service-connected disabilities 
have required no hospitalizations or more than occasional 
outpatient treatment during the current appeal.  

The Veteran's service-connected disabilities have not 
resulted in marked interference with employment.  The record 
indicates that the Veteran was employed as a casualty 
administrator for an Army base and had only missed two days 
of work due to her service-connected knee disability.  38 
C.F.R. § 4.1 specifically sets out that "[g]enerally, the 
degrees of disability specified are considered adequate to  
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  Factors such as 
requiring periodic medical attention are clearly contemplated 
in the Schedule and provided for in the evaluations assigned  
therein.  What the Veteran has not shown in this case is that 
her service-connected disabilities have resulted in unusual 
disability or impairment that rendered the criteria and/or 
degrees of disability contemplated in the Schedule 
impractical or inadequate at any time during the current 
appeal.  Accordingly, the Board concludes that consideration 
of the provisions set forth at 38 C.F.R. § 3.321(b)(1) is not 
warranted for the Veteran's service-connected disabilities at 
any time during the current appeal.  


ORDER

Service connection for residuals of excision of perirectal 
abscesses is denied.

Service connection for bronchitis is denied.

Service connection for GERD is granted.

An initial compensable evaluation for residuals of a 
fractured nasal bone is denied.

An initial evaluation in excess of 10 percent for migraine 
headaches is denied.

An initial evaluation in excess of 10 percent for 
hypertension is denied.

An initial increased rating for degenerative joint disease of 
the right knee is denied.

An initial increased rating for degenerative joint disease of 
the left knee is denied.

An initial evaluation in excess of 10 percent for a cervical 
spine disability is denied.

For the period from December 1, 1998, an evaluation of 10 
percent, but not more, for degenerative disc disease of the 
lumbar spine is allowed, subject to the regulations governing 
the award of monetary benefits.


REMAND

A review of the record discloses a need for further 
evidentiary development with respect to the issue of 
entitlement to an initial compensable evaluation for service-
connected hidradenitis suppurativa.  In May 1999 the Veteran 
reported that she was diagnosed with pilonidal cyst of the 
upper gluteal fold and hydradenitis suppurativa involving her 
underarms and groin area.  She has had multiple incision and 
drainage procedures to her axilla and groin area for the 
hydradenitis.  She testified at her personal hearing that 
there is a monthly recurrence of the condition.  

VA outpatient treatment dermatology notes dated in March 2003 
to March 2004 show treatment for hidradenitis suppurativa.  
Doxycyline 100 mg was prescribed to take twice daily when 
flare-ups occur.  It was also noted that she usually takes 
the antibiotic, Keflex during an exacerbation.  She was also 
prescribed topical antibiotics, clindamycin lotion to be 
applied twice a day, Bactroan twice daily one week at a time 
and Hibaclens in the axilla.  

In the examination report of March 2003, the examiner noted 
that the left axilla had two firm papula scars approximately 
5 mm in diameter as well as some hypopigmented linear scars.  
It was also noted that the Veteran had a flesh-colored 
pedunculated papules in the right and left axillae.  In the 
inguinal creases on the right and left side as well as on the 
labia majora on both sides there were linear scarred tracts.  
In the superior gluteal cleft, the Veteran had a well-healed 
excision scar and further inferior in the midgluteal cleft 
she had a linear superficial erosion or fissure.  The Board 
finds that further details are necessary to adequately 
evaluate the Veteran's scars.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
examination to ascertain the severity of 
her service-connected hidradenitis 
suppurativa.  The claims folder should be 
made available to the examiner for 
review.  

The examiner should identify any active 
processes, and also identify any scarring 
associated with past cysts.

If an active process is identified, the 
examiner should state what percent of the 
entire body and exposed areas are 
infected, and the precise medical 
treatment that has been provided the 
Veteran for her hidradenitis suppurativa.  
If drugs have been prescribed note the 
duration during a twelve-month period.

For each scar identified as due to 
hidradenitis suppurativa, whether due to 
spontaneous drainage of a cysts or lesion 
or surgical treatment of a cysts or 
lesion, the examiner should describe the 
scar in detail, to include the precise 
location and measurement of each scar.  
The examiner should state whether there 
are deep scars exceeding 6 square inches 
(38 square cm), or exceeding 12 square 
inches (77 square cm), or exceeding 72 
square inches (465 square centimeters), 
or exceeding 144 square inches (929 
square cm); and should state whether 
there are "superficial" (that is, not 
associated with underlying soft tissue 
damage) scars which are not productive of 
limitation of function which are the size 
of an area or areas of 144 square inches 
(929 square cm) or greater.  For 
superficial scars, the examiner should 
state whether the scar is painful on 
examination, "unstable" (that is, there 
is frequent loss of covering of skin over 
the scar); or produce limitation of 
function, and if so, what limitation of 
function (e.g., limitation of motion, 
neurological impairment or pain with 
use.)

	2.  Thereafter, review the Veteran's 
claim for 	entitlement to an initial 
compensable rating for 	hidradenitis 
suppurative.  If the claim is denied, 
issue 	a supplemental statement of the 
case to the Veteran 	and her 
representative, and provide an 
opportunity to 	respond, before the case 
is returned to the Board.  

No action is required of the Veteran until she is notified by 
the RO.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


